Title: From Benjamin Franklin to Agatha Drummond, 11 January 1772
From: Franklin, Benjamin
To: Drummond, Agatha


Madam,
London, Jan. 11. 1772
I have lately received, in exceeding good Order, the valuable Present you have honoured me with, of Penn’s Picture. Please to accept my thankful Acknowledgments for the very great Favour, and for the abundant Civilities and Kindnesses receiv’d by me and my Friend during our pleasant Residence under your hospitable Roof at Blair Drummond. My best Respects to Lord Kames and Mr. Drummond. With sincerest Esteem and Regard, I have the honour to be Madam, Your much obliged and obedient humble Servant
B Franklin
Mrs Drummond
